 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    O.Z. MARTIN,                                        No. 2:20-cv-1536 WBS CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    DR. PETRAS, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se in an action brought under 42 U.S.C. § 1983.

18   In his amended complaint, plaintiff requests that the court appoint counsel. District courts lack

19   authority to require counsel to represent indigent prisoners in section 1983 cases. Mallard v.

20   United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may

21   request an attorney to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1). Terrell

22   v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36

23   (9th Cir. 1990). When determining whether “exceptional circumstances” exist, the court must

24   consider plaintiff’s likelihood of success on the merits as well as the ability of the plaintiff to

25   articulate his claims pro se in light of the complexity of the legal issues involved. Palmer v.

26   Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (district court did not abuse discretion in declining to

27   appoint counsel). The burden of demonstrating exceptional circumstances is on the plaintiff. Id.

28   Circumstances common to most prisoners, such as lack of legal education and limited law library
                                                         1
 1   access, do not establish exceptional circumstances that warrant a request for voluntary assistance

 2   of counsel.

 3            Having considered the factors under Palmer, the court finds that plaintiff has failed to

 4   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 5   counsel at this time.

 6            Accordingly, IT IS HEREBY ORDERED that plaintiff’s February 24, 2021 motion for

 7   the appointment of counsel is denied without prejudice.

 8   Dated: April 28, 2021
                                                       _____________________________________
 9
                                                       CAROLYN K. DELANEY
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13   1
     mart1536.31
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
